The plaintiff in error, John Correll, was convicted at the April, 1916, term of the county court of Pontotoc county on a charge of violating the quarantine regulations, in that he refused to treat infected live stock in the manner provided by law and in keeping with the lawful regulations of the State Board of Agriculture, and his punishment was fixed at a fine of $25.
A careful examination of the record discloses no error sufficient to warrant a reversal of the judgment. It is, therefore, affirmed.